        Case 1:19-cv-04863-MHC Document 22 Filed 03/16/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


TAWANA L. CARTER,

        Plaintiff,
                                                CIVIL ACTION FILE
V.

                                                NO. 1:19-CV-4863-MHC-JSA
 SELECT PORTFOLIO
 SERVICING, INC., and WELLS
FARGO BANK, N.A., as trustee on
behalf of the certificate holders of
Securitized Asset Backed Receivables
LLC 2005-FR3, Mortgage Pass-
Through Certificates. Series 2005-
FR-3,


        Defendants.



                                      ORDER

      This pro se complaint is before the Court on the Final Report and

Recommendation ( RSdR.) of the Magistrate Judge [Doc. 18] recommending that

Defendants' Motion to Dismiss [Doc. 10] be granted on the ground ofres judicata.

The Order for Service of the R&R [Doc. 19] provided notice that, in accordance

with 28 U.S.C. § 636(b)(l), the parties were authorized to file objections within

fourteen (14) days of the receipt of that Order. On February 13, 2020, Plaintiff
        Case 1:19-cv-04863-MHC Document 22 Filed 03/16/20 Page 2 of 4




filed a "Response to Defendant's Motion to Dismiss" [Doc. 20], which once again

responds to Defendant's motion but does not discuss the Magistrate Judge's R&R.

Nevertheless, the Court will treat this latest response as her objections to the R&R

C'PL'sObjs;').


       In reviewing a Magistrate Judge's R&R, the district court "shall make a de


novo detennination of those portions of the report or specified proposed findings or

recommendations to which objection is made." 28 LLS.C. § 636(b)(l). "Parties

filing objections to a magistrate's report and recommendation must specifically

identify those findings objected to. Frivolous, conclusive, or general objections

need not be considered by the district court." United States v. Schultz, 565 F.3d

1353, 1361 (llth Cir. 2009) (quoting Marsden v. Moore, 847F.2d 1536, 1548

(1 Ith Cir. 1988)) (internal quotation marks omitted). Absent objection, the district

court judge "may accept, reject, or modify, in whole or in part, the findings and

recommendations made by the magistrate judge/' 28 U.S.C. § 636(b)(l), and need

only satisfy itself that there is no plain error on the face of the record in order to

accept the recommendation. See United States v. Slay, 714 F.2d 1093, 1095 (llth

Cir. 1983). Further, "the district court has broad discretion in reviewing a




 Plaintiff previously filed a response to Defendant's Motion to Dismiss on January
21, 2020 [Doc. 17], but that response did not address the issue oiresjudicata.

                                             2
        Case 1:19-cv-04863-MHC Document 22 Filed 03/16/20 Page 3 of 4




magistrate judge's report and recommendation"—It "does not abuse its discretion


by considering an argument that was not presented to the magistrate judge" and

"has discretion to decline to consider a party's argument when that argument was


not first presented to the magistrate judge." Williams v. McNeil, 557 F.3d 1287,

1290-92 (llth Cir. 2009). In accordance with 28 LLS.C. § 636(b)(l) and Rule 72

of the Federal Rules of Civil Procedure, the Court has conducted a de novo review

of those portions of the R&R to which the parties object and has reviewed the

remainder of the R&R for plain error. See Slay, 714 F.2d at 1095.

      In her latest filing, Plaintiff contends that resjudicata does not bar her

current claims because they "could not have been brought up in the previous


cases." PL'S Objs, at 3; see also Pl's Objs. at 5-8. As an initial matter, as Plaintiff


failed to respond to this issue raised in Defendants' Motion to Dismiss when the

matter was before the Magistrate Judge, this Court would have the discretion to

decline to consider Plaintiffs most recent opposition to the motion. McNeil, 557

F.3d at 1290-92. Nevertheless, the Court has considered Plaintiffs most recent

argument and rejects it as unsupported by the evidence. As discussed by the

Magistrate Judge, Plaintiff has alleged claims that previously were raised and

decided in her previous two lawsuits as well as claims that could have been raised
        Case 1:19-cv-04863-MHC Document 22 Filed 03/16/20 Page 4 of 4




in those lawsuits because they arose out of the same transactions or events at issue


here. R&R at 2-5, 10-11.


      Therefore, after consideration of what this Court has treated as Plaintiffs

objections, and a de novo review of the record, it is hereby ORDERED that

Plaintiffs objections [Doc. 20] are OVERRULED.

       Accordingly, the Court APPROVES AND ADOPTS the Report and

Recommendation [Doc. 18] as the Judgment of the Court. It is hereby ORDERED

that Defendants' Motion to Dismiss [Doc. 10] is GRANTED. Plaintiffs

Complaint [Doc. 4] is DISMISSED.

      The Clerk is DIRECTED to close this case.

      IT IS SO ORDERED this /^day of March, 2020.




                                       MARK H. COHEN
                                       United States District Judge
